DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action has been changed in response to the amendment filed on 2/5/2021.  
Claims 1-4, 7, 11 and 12 have been amended.  Claims 8-10 and 17-20 have been canceled.  Claims 21-27 are newly added.  While claim 13 has been identified as being amended, there was no apparent amendment to the claim.  

Response to Arguments



Applicant's arguments filed 2/5/2021 have been fully considered but they are not persuasive.
In response to the Applicant’s argument that “Although, in the PCC architecture, an SPR or a user data repository (UDR) may be used, this [SPR] is only to retrieve subscription profile information” and that Castro “specifically distinguishes its database 300 from an SPR” (Page 10), the Examiner agrees in part.  
	With respect to paragraph [0085] cited by the Applicant, it is noted that Castro is referring to teachings found in the prior art reference [1]1 and are not necessarily reflective 
	For completeness, Castro also states that the SPR can be hosted on a different network node from the database storing the PCRF session information as seen in paragraph [0027] “In another embodiment, the database storing the PCRF session information is hosted on a network node which does not host a SPR. In other words, the database storing the PCRF session information, and the SPR, storing the subscriber/subscription related information, are hosted on separate network nodes.”  
	However, it is the Examiner’s opinion that in an embodiment where the SPR is co-located with the PCRF session DB; Castro meets the Applicant’s claim limitations because Page 10 [0156] explicitly states that information in an SPR/UDR (used interchangeably by Castro) can be cached at the PCRF.  
	Fig. 8 of Castro provides a redundant PCRF session DB (Site A vs Site B), in which Castro explicitly states a standby PCC (PCRF FE at Site B) would be used when site A is offline, which then would need to refer to PCRF session DB Site B because the session was not started with the standby PCC.  (see Castro Page 10 [0150-0154])  In this scenario, Castro’s invention determines in the standby PCC, that a record of the IP-CAN session does not exist among session information stored on the standby PCC because it i.e. only the DB content is replicated between the sites, see Page 9 [0148] through Page 10 [0149])
	Finally, it is noted that Castro teaches a potential solution involving synchronizing a standby PCRF with the dynamic session data of ongoing/active sessions.  (Page 7 [0104-0105])  Accordingly, while there are known reasons to not utilize this method (Castro Page 7 [0105] i.e. demanding on network and server performance); the underlying method is known (backing up active sessions on a redundant server for use upon failure) and the detractions, can be overcome in advancements of processing power and network speed.    
In response to the Applicant’s argument that Castro in view of Livanos fails to teach “determining that an Internet Protocol (IP)-connectivity access network (CAN) session corresponding to the AAR message does not exist among session information stored on the standby PCC function device” (Page 11), the Examiner respectfully disagrees.  
	Castro teaches that in the prior art, the PCRF can locally cache active sessions.    (Castro Page 7 [0104-0105])  The Examiner’s view is that it is obvious to one of ordinary skill in the art to recognize in embodiments where a local cache is utilized at the PCRF, the local cache will first be searched prior to accessing the centralized subscriber database for information not found in the local cache, in order to reduce the load of the centralized subscriber database, as disclosed within Castro.  
	Finally, it is noted that claim 1 is a method claim.  The “standby subscription profile repository” has no specific structure to differentiate it from Castro’s recitation of an SPR co-located with the PCRF session database.  Accordingly, the Examiner is not yet .  

Claim Rejections - 35 USC § 103






The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 11-15 and 22-26 are rejected under 35 U.S.C. 103 as being unpatentable over Castro (US-2015/0236863) in view of Livanos et al. (US-2016/0227044 hereinafter, Livanos).
	Regarding claim 1, Castro teaches a wireless communication method implemented by a standby policy and charging control (PCC) function device (Fig. 6B [202]), the wireless communication method comprising:
	receiving an authentication authorization request (AAR) message (Fig. 6B [S50] “AF Session establishment”) from an application function (AF); (Fig. 6B [AF]) 
	determining that an Internet Protocol (IP)-connectivity access network (CAN) session corresponding to the AAR message does not exist among session information stored on the standby PCC function device; (Page 7 [0104-0105] i.e. The Examiner’s view is that it is obvious to one of ordinary skill in the art to recognize in embodiments where a local cache is utilized at the PCRF, the local cache will first be searched prior to accessing the centralized subscriber database for information not found in the local cache, in order to reduce the load of the centralized subscriber database, as disclosed within Castro) and
i.e. The Examiner’s view is that it is obvious to one of ordinary skill in the art to recognize in embodiments where a local cache is utilized at the PCRF, the local cache will first be searched prior to accessing the centralized subscriber database for information not found in the local cache, in order to reduce the load of the centralized subscriber database, as disclosed within Castro)
	Castro differs from the claimed invention by not explicitly reciting obtaining the IP-CAN session information corresponding to the AAR message based on an IP address carried in the AAR message.
	In an analogous art, Livanos teaches obtaining IP-CAN session information based on an IP address carried in the AAR message (Page 11 [0083-0085] “At 806, DRA 144.1 can determine based, at least in part, on the subscription ID and IP address of UE 114 that it does not have a binding stored for UE 114 and, as such, can forward the message to another DRA (e.g., DRA 144.2) to which it may be connected via the intra-DRA link at 808.”) from a standby subscription profile repository.  (i.e. load balanced, see Page 4 [0035])
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to be motivated to implement the invention of Castro after modifying it to incorporate the ability to perform a look-up using a session ID and an IP address of the UE of Livanos since IP addresses can be re-used and relying on only one 
	Regarding claim 2, Castro in view of Livanos teaches wherein before obtaining the IP-CAN session information, the wireless communication method further comprises obtaining, from the standby subscription profile repository, a first status of a first link between an active PCC function device and the standby PCC function device.  (Castro Page 10 [0152-0154] and Livanos Page 11 [0084])
	Regarding claim 5, Castro in view of Livanos teaches wherein before obtaining the IP-CAN session information, the wireless communication method further comprises determining that a first link between an active PCC function device and the standby PCC function device is abnormal or a second link between the active PCC function device and a policy charging enforcement function (PCEF) device is abnormal.  (Castro Page 8 [0125] i.e. round-robin due to loading conditions with [201] and Fig. 6A [S50])
	Regarding claims 11, 12 and 15, the limitations of claims 11, 12 and 15 are rejected as being the same reasons set forth above in claims 1, 2 and 5.  
	Regarding claim 13, Castro in view of Livanos teaches obtaining, from the standby subscription profile repository, subscription information of user equipment corresponding to the IP address; (Castro Page 9 [0140-0141] and Livanos Page 11 [0085], Fig. 8 [814] and Page 4 [0033] i.e. PCRF functionality includes having the subscription information)
	determining a quality of service (QoS) control rule based on the AAR message and the subscription information; (Livanos Page 4 [0033-0034] specifically in 0034 setting QoS levels)

	sending a user re-authentication/re-authorization (RAR) message to the PCEF device (Castro Fig. 6B [S100]), wherein the user RAT message comprises the QoS control rule (Castro Fig. 6B [S100] “QoS”) and an identifier of the standby PCC function device.  (Castro Page 4 [0052-0053] and Fig. 2a note: the data included in the “RAR” message is considered non-functional descriptive material because it is not utilized in the method, nothing is claimed to occur because that specific data is sent2)
	Regarding claim 14, Castro in view of Livanos teaches identifying the AAR message as a service update message; (Castro Page 7 [0103]) and
	obtaining, from the standby subscription profile repository based on the IP address, application-level session information corresponding to the AAR message.  (Castro Page 7 [0103])
	Regarding claim 22, the limitations of claim 22 are rejected as being the same reasons set forth above in claim 5.  

	Regarding claims 24-26, it is noted that the claim limitations are conditional and are not required to occur.  Under the broadest reasonable interpretation standard for conditional “if language” or “when”, the condition does not occur and the step or function claimed would never be realized, hence the broadest reasonable interpretation of the claim does not require performing the step or function.  See Ex parte Katz, 2011 WL 514314, at 4-5 (BPAI Jan. 27, 2011,2011 WL 1211248 at 2 (BPAI Mar. 25, 2011); see also In re Johnston, 435 f.3d 1381, 1384 (Fed. Cir. 2006)("optional elements do not narrow the claim because they can always be omitted”).  If conditions are not limitations against which prior art must be found because the step or function only occurs “if the answer is positive”. Under the broadest scenario, the steps or functions dependent on the “if condition” would not be invoked, and such, the Examiner is not required to find these limitations in the prior art in order to render the claim anticipated. See In re Am. Acad. Of Sci. Tech Ctr., 367 f.3d 1359, 1359 (Fed. Cir. 2004).








Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Castro in view of Livanos as applied to claims 5 and 15 above, and further in view of Cervenak et al. (US-2012/0221899 hereinafter, Cervenak).
	Regarding claim 6, Castro in view of Livanos teaches the limitations of claim 5 above, but differs from the claimed invention by not explicitly reciting wherein before determining that the first link is abnormal or the second link is abnormal, the wireless 
	In an analogous art, Cervenak teaches PCRF fault tolerance planning (Abstract) that includes utilizing a S9 Interface for communication between an active and standby PCC function device.  (Fig. 2 [200, 209 and 208] note: S9 interface utilizes diameter)
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to be motivated to implement the invention of Castro in view of Livanos after modifying it to incorporate the ability to implement a diameter link between standby PCC function device and active PCC function device of Cervenak since it enables a Home PCRF to have dynamic control, via the V-PCRF, over the PCC behavior at a PCEF in the VPLMN when a mobile device is roaming.  (Cervenak Page 3 [0024])
	Regarding claim 16, the limitations of claim 16 are rejected as being the same reasons set forth above in claim 6.  


	Allowable Subject Matter
Claims 7 and 21 are allowed.
Claims 3, 4 and 27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
	The Examiner was unable to find the limitations of claims 1 and 3, 1 and 4 or 1 and 27 in the prior art.  
The following is an examiner’s statement of reasons for allowance:
	Claim 7 has relatively the same limitations as found in claim 3, which the Examiner was unable to find in the prior art.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW C SAMS whose telephone number is (571)272-8099.  The examiner can normally be reached on M-F 8:30-5 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571)272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Matthew C Sams/Primary Examiner, Art Unit 2646                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 see Castro Paragraph [0005], "3GPP TS 23.203 V11,6.0 (2012-06); Technical Specification; 3rd Generation Partnership Project; Technical Specification Group Services and System Aspects; Policy and charging control architecture (Release 11)" (available on http:www.3gpp.org/ftp/Specs/html-info23203.htm) (hereinafter referred to as "reference [1]")
        2 In method cases, the relevant inquiry is whether a new and unobvious functional relationship with the known method exists. See In re Kao, 639 F.3d 1057, 1072-73, 98 USPQ2d 1799, 1811-12 (Fed. Cir. 2011); King Pharmaceuticals Inc. v. Eon Labs Inc., 616 F.3d 1267, 1279, 95 USPQ2d 1833, 1842 (Fed. Cir. 2010).
        The Examiner will not give patentable weight to descriptive material absent a new and unobvious functional relationship between the descriptive material and the substrate.  See In re Lowry, 32 F.3d 1579, 1582-1583 (Fed. Cir. 1994); In re Ngai, 367 F.3d 1336,1339 (Fed. Cir. 2004) (nonfunctional descriptive material cannot render nonobvious an invention that would have otherwise been obvious).  See also Ex parte Mathias, 84 USPQ2d 1276 (BPAI 2005) (nonprecedential), aff' d, 191 Fed. Appx. 959 (Fed. Cir. 2006).  “Claim limitations directed to printed matter are not entitled to patentable weight unless the printed matter is functionally related to the substrate on which the printed matter is applied.” Praxair Distribution, Inc. v. Mallinckrodt Hosp. Prods. IP Ltd., 890 F.3d 1024, 1031 (Fed. Cir. 2018) (emphasis added). This printed matter doctrine is not strictly limited to “printed” materials. Mallinckrodt, 890 F.3d at 1032. More specifically, “a claim limitation is directed to printed matter ‘if it claims the content of information.' ” Mallinckrodt, 890 F.3d at 1032 (quoting In re Distefano, 808 F.3d 845, 848 (Fed. Cir. 2015)).